The opinion of the Court was delivered by
Rogers, J.
This case cannot be distinguished from Penn v. Hamilton ; the principle of which was settled after great deliberation, *337and has been since recognized in Fetterman v. Murphy, 4 Walts 424. The distinction between devisees, and purchasers from devisees, which was for the first time taken in Brush v. Larty, 2 Ramle 293, was repudiated in Kerper v. Hock, 1 Watts 9. In Penn v. Hamilton, the same doctrine was applied to a judgment obtained against the personal representatives of a decedent, and the principle must now be considered as settled. Apparent cases of hardship may doubtless arise, but such has been the multiplication of liens created by repeated acts of assembly, that their indefinite duration would be productive of the most intolerable mischief. For this reason, the legislature and the courts have favoured their limitation by restraining the lien of judgments and other incumbrances.
Judgment affirmed,